             Case 2:15-cr-00120-JCC Document 1258 Filed 09/23/20 Page 1 of 2




                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9    UNITED STATES OF AMERICA,                            CASE NO. CR15-0120-JCC
10                           Plaintiff,                    MINUTE ORDER
11           v.

12    HUY TRAN,

13                           Defendant.
14

15          The following Minute Order is made by direction of the Court, the Honorable John C.
16   Coughenour, United States District Judge:
17          This matter comes before the Court on the parties’ stipulated motion to stay Defendant
18   Huy Tran’s motion for compassionate release (Dkt. No. 1253). Having thoroughly considered
19   the motion and the relevant record, the Court hereby ORDERS as follows:
20      1. The parties’ stipulated motion to stay (Dkt. No. 1253) is GRANTED.
21      2. Defendant’s motion for compassionate release (Dkt. No. 1249) is hereby STAYED.
22      3. It is further ORDERED that after consulting with Defendant, Counsel will promptly
23          notify the Court and the Government whether an amended motion will be filed in this
24          case. If no such motion is to be filed, the United States will have seven days from that
25          notice in which to file its response to the pro se motion. If an amended motion is to be
26          filed, the parties are to provide a proposed briefing schedule to the court.


     MINUTE ORDER
     CR15-0120-JCC
     PAGE - 1
            Case 2:15-cr-00120-JCC Document 1258 Filed 09/23/20 Page 2 of 2




 1

 2         DATED this 23rd day of September 2020.

 3                                                  William M. McCool
                                                    Clerk of Court
 4
                                                    s/Tomas Hernandez
 5
                                                    Deputy Clerk
 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     MINUTE ORDER
     CR15-0120-JCC
     PAGE - 2
